Exhibit 10.2

 

STATE OF MISSISSIPPI

 

COUNTY OF HARRISON

 

SECOND JUDICIAL DISTRICT

 

LEASE AGREEMENT

 

This Lease made and entered into this day by and between CHARLES T. HARRISON
REALTY AGENCY, agent for MEDICAL PLAZA, LIMITED, a limited partnership having
its principal office located in the City of Biloxi, State of Mississippi,
hereinafter referred to as Lessor, and Premier Entertainment Biloxi, LLC d/b/a
Hard Rock Hotel and Casino hereinafter referred to as Lessee, WITNESSETH:

 

WHEREAS. The Lessee is desirous of leasing the hereinafter described office
space on the terms and conditions hereinafter set out, and the Lessor is
agreeable to leasing same on said terms:

 

WHEREAS, the Lessee has deposited with the Lessor the sum of $ 1,170.26, which
shall be applied to the 01st month’s rentals hereunder.

 

NOW THEREFORE, in consideration of the premises and the rents paid and to be
paid as herein provided for, the Lessor does hereby lease to the Lessee and the
Lessee hereby leases from the Lessor that portion of the FIRST Floor of Medical
Plaza Building, hereinafter referred to as Building, comprising a minimum of
2,793 square feet which are situated in the South End of said Building, located
at 111 Lameuse Street in the City of Biloxi, Second Judicial District, Harrison
County, Mississippi, known as the Medical Plaza Building, Suite No. 104.  The
demised premises are leased together with the appurtenances including without
limitations, the rights to use in common with others, the lobbies, elevators,
stairs, parking lot and other public portions of the Building.

 

1.             The term of this Lease shall be for a primary term of TWO (2)
YEARS and shall commence on the 19th day of April, 2004, and ending on the 18th
day of April, 2006, unless sooner terminated pursuant to the provisions of this
instrument.

 

2.             The Lessee shall pay the Lessor the net annual rental of $8.00
per square foot (hereinafter referred to as the Minimum Rental), plus the
variable rate of $4.57.  The Lessee shall pay the rental in equal monthly
installments in advance on the first day of each month during the term of this
Lease, the first installment of which shall be paid on the date of commencement.
If such date be other than the first day of the calendar month, the first
installment shall be prorated for the period between the date of commencement of
the term of this Lease and the first day of the following month.  Such

 

1

--------------------------------------------------------------------------------


 

installments shall be paid to the Lessor at its regular business address or at
such other place in the City of Biloxi as the Lessor may hereinafter designate
in writing.

 

3.             The base year or variable rental rate will be $4.57.  The
variable rate shall be adjusted as required on a semi-annual basis, (June and
December) of each year. This rate is adjusted to reflect the increased cost of
the Lessor. The rental variable rate shall be based on the previous six month
period expenses. These expenses reflect the changes in the costs of utilities
(including electricity, gas, water and sewer), taxes, insurance, and common area
janitorial services and supplies. The adjustment shall be calculated by
determining an average cost of the total utilities, taxes, insurance and
janitorial services and supplies per square foot during the previous six month
period, which shall be known as the base cost. Lessee will pay the Lessor a
figure equal to the number of square feet times the amount of increase per
square foot of the utilities, taxes, insurance and janitorial services and
supplies, over and above the established variable rate. The Lessor shall furnish
Lessee upon request justification of increase. In no event shall the rent be
less than as originally set. This amount shall be payable on a monthly pro rata
basis beginning within thirty (30) days from the receipt of written notice by
the Lessee of any increases from the proceeding six month period.

 

4.             The Lessor shall not be required to provide any services or do
any act in connection with the demised premises except as specifically provided
herein. The fact that the Lessee’s use and occupancy of the demised premises
shall be disturbed or prevented from any cause whatsoever shall not in any way
suspend or reduce the rental to be paid hereunder except as other specifically
provided in this Lease.

 

5.             The Lessor agrees to repair, maintain and illuminate the parking
lot at Lessor’s own cost and expense. The parking area shall be for the
exclusive use of the customers, patients and clients of the Lessee and Lessor of
the building of which the demised premises forms a part. Lessee shall have the
right by itself or in conjunction with the Lessor or one or more Lessees to
enforce this restriction by such means as it deems necessary or desirable. The
Lessor agrees to repair, maintain, illuminate, provide janitorial services and
otherwise care for all other common public areas of the demised premises.

 

6.             The Lessee shall take good care of the leased premises and shall
make all necessary repairs excluding structural repairs to the interior of the
leased premises, heating, air conditioning and plumbing. The lessee shall
provide, at its own cost and expense, standard and customary janitorial services
to the demised premises during the entire term of this Lease. The Lessor shall
be responsible for all utilities to the demised

 

2

--------------------------------------------------------------------------------


 

premises. The Lessor shall pay all electricity for the elevator and shall
maintain and make all necessary repairs to the elevator at the sole expense of
the Lessor.

 

7.             All alterations, additions and installation of fixtures and
equipment affixed to the realty shall be done at Lessee’s own expense and Lessor
shall have no obligations with respect to the cost of same. The Lessee shall
obtain Lessor’s permission prior to making any structural changes in the demised
premises and installation of signs.

 

8.             All movable property, furniture, furnishings and fixtures,
including those attached to the realty, installed by the Lessee shall remain the
property of the Lessee at the termination of this Lease, however, in the case of
damage by reason of removal of any of said personal property, furniture,
furnishings and fixtures attached to the realty, the Lessee shall restore the
demised premises to good order and condition, reimbursing Lessor for the cost of
any such damage. Any structure or addition built into the premises heroin
demised at the commencement of or during the term by the Lessor at its expense,
shall be and remain a part of the premises shall not be removed by the Lessee at
the end of the term unless otherwise expressly provided in this Lease and shall
remain the property of the Lessor. The Lessor agrees that the term fixtures, as
used in this paragraph, specifically shall include any machinery or equipment
leased or borrowed by the Lessee and the Lessor agrees that the legal owner of
such machinery or equipment shall have the right to remove said machinery or
equipment from the demised premises, notwithstanding, the manner or mode of
attachment. In the event any removal of machinery, equipment or fixtures shall
injure or damage the demises premises, the Lessee agrees to repair such damage
at its own expense.

 

9.             The Lessor will provide casualty insurance for the entire
building and will provide liability insurance for all common public areas, the
Lessee will further provide liability insurance for the area of the demised
premises that its occupies. Lessee, at its option, will provide casualty
insurance for all personal property located in the demised premises and will not
hold Lessor liable for any losses thereto. If the demised premises shall be
damaged in whole or in part by fire or other cause, the structural damages, to
include interior walls, wiring and mechanical, shall be repaired and restored by
and at the expense of the Lessor and Lessee shall repair and restore the damage
to the personal fixtures, furniture and furnishings. Lessee shall not be
entitled to any abatement or set-off because of fire or other damage. The Lessor
and Lessee shall make such repairs and replacements as promptly as possible. In
the event the building of which the demised premises are a part is totally
damaged or if rendered wholly untenantable by fire or other cause, the Lessee
may, within thirty (30) days after such fire or other cause, terminate this
Lease by giving the other party notice in writing of such decision. Thereupon,
the lease

 

3

--------------------------------------------------------------------------------


 

shall terminate immediately and Lessee shall be relieved of any remaining
payment obligation under this Lease. Furthermore, as the rent is paid in
advance, where such a casualty occurs during a period that has been paid for,
Lessee shall be entitled to a refund of the proportionate amount representing
the remainder of days remaining, but not used, during that payment period..

 

10.           If the Lessee shall fail to pay any installment of the fixed rent
or other charges when the same has become due and payable, or if default should
be made of any of the covenants herein contained, and such failure or default
shall continue for 20 days following ample notice to Lessee specifying such
failure or default. Then the Lessor shall have the right at the Lessor’s option,
to terminate this Lease and the term hereof, as well as all the right, title and
interest of the Lessee hereunder, by giving the Lessee twenty (20) days notice
in writing of such intention and upon the expiration of the time fixed and in
such written notice, the Lessor shall be entitled to the immediate possession of
the demised premises and the Lessee shall immediately quit and surrender the
demised premises to the Lessor. However, nothing contained in this article,
except as stated in paragraph 9, shall be construed to release the Lessee of any
of its duties, obligations or liabilities under the terms of this Lease and said
Lessor’s termination right is included primarily for the purpose of allowing the
Lessor the right to peaceably take possession of the premises. The act of the
Lessee in quitting and surrendering the demised premises to the Lessor shall in
no way set-off or reduce the liability of the Lessee hereunder.

 

11.           The Lessee shall have the right to sublet or assign the demised
premises only upon obtaining the written consent of the Lessor. The Lessee shall
not be relieved of any rent, duties or obligations hereunder by virtue of any
subletting and the acceptance by Lessor of any assignment or sublease will in no
way reduce the obligation of the Lessee under this Lease. Lessee shall not have
the right to encumber its leasehold interest without the prior written consent
of the Lessor, its successor or assigns.

 

12.           The failure of the Lessor to insist upon a strict performance of
any of the terms, conditions and covenants herein, shall not be deemed a waiver
of any rights or remedies that the Lessor may have and shall not be deemed a
waiver of any subsequent breach or default in the terms, conditions and
covenants herein contained.

 

13.           If this Lease shall be terminated by the Lessor for the default of
the Lessee, Lessee shall pay Lessor, as liquidated damages, for the failure of
Lessee to observe and perform said Lessee’s covenants, the deficiency between
the rent hereby reserved and the net amount, if any, of the rents collected on
account of the lease or leases of the demised premises for each month of the
period which would otherwise have

 

4

--------------------------------------------------------------------------------


 

constituted the balance of the term of this Lease. The failure or refusal of the
Lessor to re-let the premises or any part or parts thereof, shall not release,
diminish or affect Lessee’s liability for damages in which case, the entire rent
shall be considered liquidated damages. In computing such liquidated damages,
there shall be added to such deficiency, such expenses as Lessor may incur in
connection with re-letting the premises, such as legal expenses, reasonable
attorney fees, not to exceed 25% of the rent in arrears, brokerage fees and for
keeping the premises in good order or for preparing the same for re-letting. Any
such liquidated damages shall be paid in monthly installments by the Lessee on
the rent day specified in this Lease and any suit brought to collect the amount
of the deficiency for any month shall not prejudice in any way the rights of the
Lessor to collect the deficiency for any subsequent month by a similar
proceeding. The Lessor, at Lessor’s option, may make such alteration, repairs,
replacement and/or decorations in the demised premises as the Lessor, in its
sole judgment, considers advisable and necessary for the purpose of re-letting
the premises and the making of such alterations and/or decorations, shall not
operate or be construed to release the Lessee from liability hereunder as
aforesaid.

 

14.           The Lessee hereby waives any and all right of redemption under any
present or future law if Lessor obtains possession after Lessee’s default,
either through re-entry or following any dispossession proceedings.

 

15.           Upon the default of the Lessee in any terms as outlined in
paragraph 10, obligations or covenants herein, including but not limited to the
making of monthly rental payments, and the continuation of such default for a
period of 20 days following written notice of such default the Lessor, at its
option, may declare the entire rent for the balance of the term of this Lease to
be at once due and payable as liquidated damages as above described. This is in
addition to all rights of the Lessor stated herein and the option of the Lessor
accelerate all rent upon the default of the Lessee is not to be construed as a
waiver of any right of the Lessor under this Lease.

 

16.           The Lessee shall in the use of the premises comply with all laws,
ordinances and regulations of the State of Mississippi and its subordinate
jurisdictions, including the City of Biloxi.

 

17.           This Lease shall go governed and construed according to the Laws
of the State of Mississippi.

 

18.           In the event the Lessee shall pay all rents when due and otherwise
comply with the terms and conditions of this Lease, then in that event, the
Lessee shall have the exclusive right and option to extend this Lease for (4)
additional and consecutive terms of

 

5

--------------------------------------------------------------------------------


 

two years each upon the expiration of the primary term hereinabove set for.
Price to be mutually agreed on at that time.

 

19.           This Lease may be modified, amended or surrendered only by an
instrument to writing duly executed by the Lessor and Lessee.

 

Witness our signatures this 15th day of April, 2004.

 

 

MEDICAL PLAZA, LIMITED

 

 

 

 

 

BY:

/s/ [ILLEGIBLE]

 

 

Lessor

 

 

 

 

 

 

CHARLES T. HARRISON REALTY AGENCY

 

 

 

 

 

BY:

/s/ [ILLEGIBLE]

 

 

Lessor

 

 

 

 

 

 

hard rock hotel & casino

 

 

 

 

 

BY:

/s/ Joe Billhimer

 

 

Lessee

 

 

Joe Billhimer/President/COO

 

 

Agreement made to lease Suite 104 for TWO YEARS at $35,108.01 per year in twelve
equal payments of $2,925,67 monthly per year.

 

6

--------------------------------------------------------------------------------


 

MEDICAL PLAZA BUILDING

 

RENTAL QUOTE FOR HARD ROCK HOTEL & CASINO 2,793 SQUARE FEET.

 

COST PER SQUARE FOOT:

 

$ 8.00

 (BASE RATE)

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 4.57

 (ADJUSTABLE RATE - taxes, utilities, insurance)

 

 

 

 

 

RENTAL RATE:

 

$ $2,925.67

 

PER MONTH

 

 

 

EFFECTIVE:

 

APRIL 18, 2004

 

 

 

 

 

 

THIS AGREEMENT DOES NOT INCLUDE JANITORIAL SERVICES.

 

7

--------------------------------------------------------------------------------